                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JONATHAN LEE MCCONVILLE,

                 Plaintiff,

                 v.                                    CASE NO. 19-3130-SAC

P. WILLCOTT,

                 Defendant.


                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

        Plaintiff Jonathan Lee McConville is hereby required to show good cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is

also given an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

        Plaintiff brings this pro se civil rights action pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court granted Plaintiff

leave to proceed in forma pauperis and assessed an initial partial filing fee. Plaintiff has filed a

motion to waive the initial fee (Doc. 9). The Court grants the motion, and will waive the initial

partial filing fee.

        Plaintiff alleges in his Complaint that an incident occurred between him and Defendant

Willcott in which Willcott “purposefully closed the food slot door on [Plaintiff’s] arm and

shoulder area causing [him] unnecessary pain and suffering” in violation of the Eighth

Amendment’s prohibition of cruel and unusual punishment. (Doc. 6, at 2.) Plaintiff names P.




                                                 1
Willcott as the sole defendant and seeks $10,000 for pain and suffering and $10,000 in punitive

damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A

court liberally construes a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the

court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of



                                                2
a cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
III. DISCUSSION

       1. Excessive Force

       Plaintiff fails to state a claim of excessive force under the Eighth Amendment’s Cruel and

Unusual Punishments Clause. See Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir.

2014) (stating that “claims of excessive force involving convicted prisoners arise under the

Eighth Amendment”).        The Eighth Amendment’s prohibition against “cruel and unusual

punishments” applies to the treatment of inmates by prison officials. See Whitley v. Albers, 475

U.S. 312, 319–21 (1986). Prison officials violate inmates’ Eighth Amendment rights when they

subject them to the “unnecessary and wanton infliction of pain.” Id. at 319. “[W]henever prison

officials stand accused of using excessive physical force in violation of the Cruel and Unusual

Punishments Clause, the core judicial inquiry is . . . whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 6–7 (1992) (citation omitted). “The Eighth Amendment’s prohibition of

‘cruel and unusual’ punishments necessarily excludes from constitutional recognition de minimis

uses of physical force, provided that the use of force is not of a sort ‘repugnant to the conscience

of mankind.’” Id. at 9–10.

        Plaintiff alleges that Defendant closed the food slot door on his arm and shoulder. Not

every isolated battery or injury to an inmate amounts to a federal constitutional violation. See id.

at 9 (stating that not “every malevolent touch by a prison guard gives rise to a federal cause of

action.”) (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or

shove, even if it may later seem unnecessary in the peace of a judge’s chambers, violates a

prisoner’s constitutional rights”)). Plaintiff’s excessive force claim is subject to dismissal.




                                                  4
2. Damages

       Plaintiffs seeks punitive damages, which “are available only for conduct which is ‘shown

to be motivated by evil motive or intent, or when it involves reckless or callous indifference to

the federally protected rights of others.’” Searles, 251 F.3d at 879 (quoting Smith v. Wade, 461

U.S. 30, 56 (1983)).     Plaintiff presents no plausible basis for a claim of punitive damages

because he alleges no facts whatsoever establishing that any defendant acted with a sufficiently

culpable state of mind. Plaintiff’s request for punitive damages is subject to dismissal.

3. Motion to Appoint Counsel

       Plaintiff has filed a Motion to Request Appointment of Legal Counsel (Doc. 3), asking

for the appointment of legal counsel without any arguments in support.             The Court has

considered Plaintiff’s motion for appointment of counsel. There is no constitutional right to

appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989);

Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether to appoint counsel

in a civil matter lies in the discretion of the district court. Williams v. Meese, 926 F.2d 994, 996

(10th Cir. 1991). “The burden is on the applicant to convince the court that there is sufficient

merit to his claim to warrant the appointment of counsel.” Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th

Cir. 2004)). It is not enough “that having counsel appointed would have assisted [the prisoner]

in presenting his strongest possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at



                                                 5
979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

         If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

         IT IS THEREFORE ORDERED THAT Plaintiff’s Motion to Request Waiver of Initial

Filing Fee (Doc. 9) is granted.




1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (19-3130-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          6
          IT IS FURTHER ORDERED that Plaintiff’s motion requesting appointment of counsel

(Doc. 3) is denied without prejudice.

          IT IS FURTHER ORDERED that Plaintiff is granted until October 18, 2019, in which

to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until October 18, 2019, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1331 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated in Topeka, Kansas, on this 24th day of September, 2019.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   7
